Perkins, J.
Appellee sued the appellant, to foreclose a mortgage.
Issue ; trial; and decree for appellee.
Mahala Elder, one of the defendants below, appealed to this court.
The following entry was made in the circuit court:
“And now comes Mahala Elder, and gives notice to the court and parties that she will take this cause to the Supreme Court, on a reserved question of law as to the sufficiency of the complaint upon demurrer filed thereto, and the decision of the court in overruling said demurrer. And the court orders the record for the Supreme Court to embrace the complaint and the demurrer of the said Mahala,” etc.
Ro assignment of error has been filed or made in the Supreme Court. There should have been in this case as well as in others. 2 R. S. 1876, p. 244, sec. 568.
*317We discover nothing in the record rendering such assignment unnecessary. It is the complaint in this court. The appeal must, therefore, be dismissed. Buskirk Prac. 110. See Young v. McLane, 8 Ind. 357; Hollingsworth v. The State, 8 Ind. 257 ; Boswell v. The State, 8 Ind. 499.
Dismissed, at appellant’s costs.